DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the claims filed 11/20/2019.
Claims 26-41 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 11937737 under 35 U.S.C. 120.

Information Disclosure Statement 
The information disclosure statement filed 01/28/2020 has been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "The invention provides, among other things: methods, systems, machine readable programs and associated graphical user interfaces for identifying a financial instrument and a time interval associated therewith.”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this . Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 26-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mitigating effects of spikes in financial data without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 38 and all claims which depend from it are directed toward an apparatus and independent claim 26 and 39 and all claims which depend from it are directed toward a method, and independent. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 26 comprises inter alia the functions or steps of “monitoring the displayed chart to detect a rescale condition, said chart including data points representing variations in the set of data values, wherein detecting the rescale condition includes detecting a spike in the set of data values that causes the chart’s scale resolution to decrease such that, due to the decreased scale 
determining that the spike is an anomaly;
removing the spike from the set of data values based on the spike being an anomaly;
rescaling the chart with the spike removed such that the scale resolution of the chart is increased; and
displaying the rescaled chart with the increased scale resolution such that the variations in the set of values for the financial instrument are graphically expanded due to the increased scale resolution, wherein the determining that the spike is an anomaly is determined by:
a)    identifying a time interval associated with the financial instrument, the financial instrument having a first set of data related thereto; and
b)    based upon the first set of data, analyzing whether the time interval includes the spike”. 
Claim 38 comprises inter alia the functions or steps of “monitor the displayed chart to detect a rescale condition, said chart including data points representing variations in the set of data values, wherein detecting the rescale condition includes detecting a spike in the set of data values that causes the chart’s scale resolution to decrease such that, due to the decreased scale resolution, the variations in the set of values for the financial instrument are graphically compressed;
determine that the spike is an anomaly;

rescale the chart with the spike removed such that the scale resolution of the chart is increased; and
display the rescaled chart with the increased scale resolution such that the variations in the set of values for the financial instrument are graphically expanded due to the increased scale resolution, wherein the hardware processor performs the following steps to determine that the spike is an anomaly:
a)    identify a time interval associated with the financial instrument, the financial instrument having a first set of data associated therewith including a plurality of values relating to the financial instrument during the time interval; and,
b)    analyze whether the time interval includes the spike using a confidence value “C” based upon a mean “m” and standard deviation “s” of the plurality of data points of the first set of data and a user selected multiplier “A”, wherein C = m + (A * s)”.
Claim 39 comprises inter alia the functions or steps of “monitoring the displayed chart to detect a rescale condition, said chart including data points representing variations in the set of data values, wherein detecting the rescale condition includes detecting a spike in the set of data values that causes the chart’s scale resolution to decrease such that, due to the decreased scale resolution, the variations in the set of values for the financial instrument are graphically compressed;
determining that the spike is an anomaly;
removing the spike from the set of data values;

displaying the rescaled chart with the increased scale resolution such that the variations in the set of values for the financial instrument are graphically expanded due to the increased scale resolution, wherein the determining that the spike is an anomaly is determined by:
a)    receiving a first set of data related to the financial instrument on the exchange, the first set of data being within a time interval and including: (i) a high value for the financial instrument during the time interval; (ii) a low value for the financial instrument during the time interval; (iii) an opening value for the financial instrument during the time interval; and (iv) a closing value for the financial instrument during the time interval,
b)    detecting a spike in the time interval using a confidence value based upon the first set of data, and
c)    removing the spike from the first set of data based upon a confidence value C that the spike is an aberrant fluctuation, the confidence value “C” being equal to a mean “m” plus the product of a user selected multiplier “A” times a standard deviation “s” of the first set of data”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts 
As for dependent claims 27-37, 40, and 41, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 

Claim Interpretation – Method Steps
Claims 26-37 and 39-41 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is unclear what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it must be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it must be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Interpretation – “Operable to”
Claim limitations that employ phrases of the type “”operable to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” operable to adjust the scale resolution of a displayed set of data values of a chart associated with a financial instrument for display” However, it is incumbent on the applicant to positively recite the claim boundaries.

Prior Art
The claims 38-41 overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitation “analyze whether the time interval includes the spike using a confidence value “C” based upon a mean “m” and standard deviation “s” of the plurality of data points of the first set of data and a user selected multiplier “A”, wherein C = m + (A * s)” is read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-30 and 32-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (U.S. Patent No. US 7685041) in view of Risberg (U.S. Patent No. US 5339392). 
As per claim 26, Risberg teaches a computer-implemented method ([Abstract]) of adjusting the scale resolution of a displayed set of data values of a chart associated with a financial instrument displayed in a graphical user interface (GUI) ([column 15, lines 20-24 and 44-58]), the method comprising:
monitoring the displayed chart to detect a rescale condition (new data points arrive), said chart including data points representing variations in the set of data values (shown in graph in [Figure 10]), 
automatically rescaling the chart with the spike removed such that the scale resolution of the chart is increased ([column 15, lines 20-24 and 44-58]); and
displaying the rescaled chart on the GUI with the increased scale resolution such that the variations in the set of values for the financial instrument are graphically expanded due to the increased scale resolution ([column 15, lines 20-24 and 44-58]).
Risberg does not explicitly teach claims limits involved on detecting spike identification. 

Yao teaches a spike filter for financial data wherein detecting the rescale condition includes detecting a spike in the set of data values ([Title] [claim 1]) that causes the chart’s scale resolution to decrease such that, due to the decreased scale resolution, the variations in the set of values for the financial instrument are graphically compressed (shown in [Figures 2A and 2B]);
determining that the spike is an anomaly ([column 4, lines 41-46]);
removing the spike from the set of data values based on the spike being an anomaly ([column 1, lines 61 – column 2, line 5);
wherein the determining that the spike is an anomaly is determined by:
a)    identifying a time interval associated with the financial instrument, the financial instrument having a first set of data related thereto ([column 4, lines 41-46]); and
b)    based upon the first set of data, analyzing whether the time interval includes the spike (discrete-valued time series [Figures 2A and 2B] [column 2, lines 20-24]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the spike filter of data points found in Yao as a data source in the invention of Risberg because Yao provides a bad trade filter that is more accurate than the methods used in the current art. With the bad trade filter according to the invention, price spikes that are likely to be associated with bad stock trades are identified and excluded from the stock trade data presented to users. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, wherein values associated with a first sub interval within the time interval are analyzed to determine the presence of the spike therein  ([Figure 4] [column 4, lines 41-46] [claim 17]).

As per claim 28, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 27, wherein the first sub interval is analyzed to determine the presence of the spike therein with reference to values (reference trade) associated with a second sub interval within the time interval and the spike is detected in the first sub interval by comparing a first quantity computed from values associated with the first sub interval with a second quantity computed using values associated with the second sub interval ([column 6, lines 49 – column 7, line 19] where the table shows time intervals which are evaluated based on the flow diagram found in [Figure 4] [column 4, lines 11 – column 5, line 18]).

As per claim 29, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 28, wherein the second sub interval includes a plurality of further sub intervals, and the second quantity is computed by averaging a plurality of sub quantities, each sub-quantity being computed from values associated with each sub interval (average daily volume [column 1, lines 37-45]).

As per claim 30, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 29, wherein the first quantity is computed by subtracting an opening or closing value associated with the first sub interval from a high or low value associated with the first sub interval (opening price [column 4, lines 11 – column 5, line 18]).

As per claim 32, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 30, wherein the closing value associated with a sub interval prior to the first sub interval is substituted for the opening value associated with the first sub interval to compute the first quantity if the opening value associated with the first sub interval is equal to either of (i) the high value associated with the first sub interval, or (ii) the low value associated with the first sub interval (maximum allowable percentage [column 4, lines 11 – column 5, line 18] where the examiner takes the position that the allowable percentage can be either a max high or low allowable percentage).

As per claim 33, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 30, wherein the opening value associated with a sub interval subsequent to the first sub interval is substituted for the closing value associated with the first sub interval to compute the first quantity if the closing value associated with the first sub interval is equal to either of (i) the high value associated with the first sub interval, or (ii) the low value associated with the first sub interval (maximum allowable percentage [column 4, lines 11 – column 5, line 18] where the examiner takes the position that the allowable percentage can be either a max high or low allowable percentage, which is then removed from the array [column 4, line 16-17]).

As per claim 34, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 30, wherein the time interval is determined to include the spike when the magnitude of the second quantity is three times greater than the magnitude of the first quantity (maximum allowable percentage [column 4, lines 11 – column 5, line 18] where the examiner takes the position that the allowable percentage can be either a max high or low allowable percentage and the selection of allowable percentage as 3 time greater is a design choice.).

As per claim 35, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, further including displaying a graphical indicia to the graphical information to indicate the spike’s location in the time interval ([Figure 2A] [claim 17]).

As per claim 36, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, further comprising deleting (remove) the spikes’s value ([Figure 4] [column 4, line 16-17]).

As per claim 37, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 26, further comprising replacing the spike’s value with the closing value associated with the time interval or the opening value associated with the time interval ([column 5, line 1-8]).


Claims 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (U.S. Patent No. US 7685041) in view of Risberg (U.S. Patent No. US 5339392). 
As per claim 31, 
Risberg does not explicitly teach the claims limits.

Yao teaches the method of Claim 27, wherein the presence of the spike is determined with reference to three values associated with the first sub interval (price, volume, and spike flag variable [column 4, lines 11 – column 5, line 18]).

Yao does not teach the remaining claim limits.

Peng  teaches that the three values include the opening value, the closing value, and a value selected from the group consisting of (i) the high value, and (ii) the low value ([¶8] [¶53] [claim 1].

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the use of specific financial data values of Peng with spike detection Yao in combination with Risberg to generate an improved spike detection model. The motivation would have been to use the teachings of Peng to provide information of the price trend of a security within a short period of time before the market closing and sequence of events between the opening price and the closing price of a security to increase the accuracy of the bad trade filter (spike detector) within the invention of Yao.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The examiner has provided a new rejection and evidence that the PTAB decision filed on 5/23/2019 did not consider at the time of Appeal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Risberg (US Patent No. 5339392) – teaches graphical display [column 3, lines 32-67] where [column 15, lines 20-24] Automatic Rescaling Axes can be rescaled automatically when new data points arrive. Unless scale is fixed, the graph adjusts periodically to accommodate the current shape of the line. [column 15, lines 44-58] Rescaling via trend line drawing There is a potentially useful side effect of drawing trend lines that can be utilized as a quick method for rescaling the axes to the desired values. When dragging a trend line point, the user may move the point outside of the visible graph window. If the user releases the button while the point is outside, and the appropriate axes are not "fixed," then the axes will rescale automatically to accommodate the new point within the graph area. Thus to extend the time axis further to the right, instead of changing the max value via the dialog box, the user may move a trend line point the desired distance beyond the right boundary of the graph view. When the user releases the mouse button, the time axis will extend its scaling to include the new trend line point.
Culpi et al. (US Patent No. 8004527) – teaches the use of a user interface [column 5, lines 25-36] where [column 2, lines 7-16] According to yet another embodiment, a method displays a zoomable strip chart. The method accepts a first user option to select a zoomed range of a measured quantity. In response to the first user option, the method records a furthest extremum 
Harrison (PGPub No. 20050193376) – teaches the use of a GUI (Abstract) where [0090] The dataflow 450 may also advantageously include the graph 454. The graph 454 illustrates how the data transfer rate has varied over time. According to one embodiment, the graph 454 automatically calibrates its axes values to allow for a spike in the load. Alternatively, the graph 454 may advantageously clip portions of the graph exceeding the available values of the axes.
James (US Patent No. 6633684) – teaches the use of a user interface [column 20, lines 65-67] where [column 3, lines 41-47] Preferably even outlier points falling outside the fairway are enhanced, not by a distorting truncation process but, through a histogram correction which rescales the enhanced image based upon a determination of intensity range of the outliers. More specifically, the locally scaled outliers have intensities outside the image's dynamic range and thus are temporarily stored or preserved at a higher precision.
Mayer (PGPub No. 20080140581) – teaches the use of a user interface (Figures 3a and 3b) where [0008] the system can automatically generate for the user a graph of estimated computation time according to the degree of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
06/19/2021